DETAILED ACTION
This is in response to the Amendment filed 4/27/2021 wherein claims 7-9 have been canceled, claim 10 has been withdrawn, and claims 1-6 and 11-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-6 and 11-20 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 7/7/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/7/2020 is withdrawn. Claim 10, directed to a non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims.  Therefore, the “centerline axis of the boost spool is oblique or perpendicular to a centerline axis of the first spool” (Claim 10, lines 1-2), the “plurality of inlet ducts is placed in a heat exchange relationship with the bypass flow” (Claim 17, lines 7-8), the “second gas  must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Romanik on 4/30/2021. Support for the below amendment can be found in Paragraphs 0034 and 0051 of Applicant’s specification.
Claim 1 has been amended to - - 
1.  (Currently Amended) A gas turbine engine comprising: 

a first primary combustor; 
a first diffuser having walls that diverge towards the first primary combustor, wherein the first compressor, the first diffuser, and the first primary combustor are arranged in series to provide a compressed airflow discharged from the first compressor to the first primary combustor via the first diffuser; 
a boost spool comprising a boost compressor rotationally driven by a boost turbine via a boost shaft; 
a secondary combustor disposed downstream from the boost compressor and upstream from the boost turbine; 
a plurality of inlet ducts fluidly coupling the first diffuser to the boost compressor of the boost spool;
a plurality of outlet ducts fluidly coupling the boost turbine to the first diffuser; and 
a plurality of struts circumferentially spaced within the first diffuser, each strut extending from a radially inner wall of the first diffuser to a radially outer wall of the first diffuser; 
wherein: 
the boost compressor is fluidly coupled to the first diffuser to receive at least a portion of the compressed airflow from the first diffuser; 
the boost compressor, the secondary combustor, and the boost turbine are arranged in series to provide a compressed boost airflow discharged from the boost compressor to the secondary combustor and a First Named Inventor: Paul R. HanrahanApplication No.: 16/051,688-5- combusted boost airflow from the secondary combustor to the boost turbine; 
the boost turbine is fluidly coupled to the first diffuser to discharge an expanded airflow to the first diffuser; and 
between the radially inner wall and the radially outer wall of the first diffuser and formed by one of the struts, such that the expanded airflow from the boost turbine and the compressed airflow from the first compressor are mixed within the first diffuser.

Allowable Subject Matter
Claims 1-6 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor makes obvious the combination set for the in the claims, and especially does not show, in combination with the other claimed limitations, “a plurality of struts circumferentially spaced within the first diffuser, each strut extending from a radially inner wall of the first diffuser to a radially outer wall of the first diffuser … each outlet duct of the plurality of outlet ducts has a discharge area, and wherein the discharge areas are circumferentially distributed between the radially inner wall and the radially outer wall of the first diffuser and formed by one of the struts, such that the expanded airflow from the boost turbine and the compressed airflow from the first compressor are mixed within the first diffuser” (Claim 1, lines 17-19 and 29-33).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741